UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 10/A Amendment No. 1 GENERAL FORM FOR REGISTRATION OF SECURITIES Pursuant to Section 12(b) or (g)of the Securities Exchange Act of 1934 AccessKey IP, Inc. (Exact name of registrant as specified in its charter) Nevada 41-1735422 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8100 M4 Wyoming Blvd., NE Albuquerque, NM 87113 (Address of Principal Executive Offices) (Zip Code) (310) 734-4254 Issuer’s telephone number Copies of notices and other communications should be sent to: Bruce Palmer Chief Financial Officer 8100 M4 Wyoming Blvd., NE Albuquerque, NM 87113 Telephone: (310) 734-4254 Facsimile: (309) 408-7156 Richard O. Weed Weed & Co. LLP 4695 MacArthur Court, Suite 1430 Newport Beach, CA 92660 Telephone: (949) 475-9086 Facsimile: (949) 475-9087 Securities to be registered pursuant to section 12(b) of the act: TITLE OF EACH CLASS TO BE SO REGISTERED NAME OF EACH EXCHANGE ON WHICH EACH CLASS IS TO BE REGISTERED N/A N/A Securities to be registered pursuant to Section12(g) of the Act: Common Stock (Title of Class) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x TABLE OF CONTENTS Page PART I Item 1. Description of Business 1 Risk Factors 10 Item 2. Financial Information 16 Item 3. Description of Property 28 Item 4. Security Ownership of Certain Beneficial Owners and Management 28 Item 5. Directors and Executive Officers 29 Item 6. Executive Compensation 30 Item 7. Certain Relationships and Related Transactions and Director Independence 34 Item 8. Legal Proceedings 35 Item 9. Market Price and Dividends on the Registrant’s Common Equity and Related Stockholder Matters 35 Item 10. Recent Sales of Unregistered Securities 36 Item 11. Description of Registrant’s Securities to be Registered 39 Item 12.Indemnification of Directors and Officers 40 Item 13. Financial Statements and Supplementary Data 40 Item 14. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 40 Item 15. Financial Statements and Exhibits 41 i CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS Some of the statements in this Form 10 are forward-looking statements about what may happen in the future. Forward looking statements include statements regarding our current beliefs, goals, and expectations about matters such as our expected financial position and operating results, our business strategy, and our financing plans. The forward-looking statements in this Form 10 are not based on historical facts, but rather reflect the current expectations of our management concerning future results and events. The forward-looking statements generally can be identified by the use of terms such as “believe,” “expect,” “anticipate,” “intend,” “plan,” “foresee,” “likely” or other similar words orphrases. Similarly, statements that describe our objectives, plans or goals are or may be forward-looking statements. Forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be different from any future results, performance and achievements expressed or implied by these statements. We cannot guarantee that our forward-looking statements will turn out to be correct or that our beliefs and goals will not change. Our actual results could be very different from and worse than our expectations for various reasons. You should review carefully all information, including the discussion of risk factors in PartI along with the financial statements and the notes to the financial statements included in this Form 10. The forward-looking statements in this Form 10 are made only as of the date of this Form 10. We do not have any obligation to publicly update any forward-looking statements to reflect subsequent events or circumstances. ii PART I. ITEM 1. DESCRIPTION OF BUSINESS THE COMPANY AccessKey IP, Inc., a Nevada corporation (the "Company," “AccessKey,” “We” or “Our”), is a public company trading under the symbol “AKYI”on the Pink Sheets.AccessKey is a technology company that has developed proprietary technology for the Internet Protocol Television (“IPTV”) industry.Through its wholly-owned subsidiary, TeknoCreations, Inc., a Nevada corporation, it has also developed inductive chargers for in-home play station gaming devices. AccessKey was incorporated in the state of Nevada under the name of Tollycraft Yacht Corporation in December 1996.Tollycraft Yacht Corporation manufactured and sold pleasure yachts. The Company changed its name to Childguard Corporation in January 2002 and then amended its articles of incorporation to change its name to EWAN 1, Inc. on April 9, 2002.
